Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant’s arguments on pages 11–12 of the reply dated 02/22/2021 with respect to the rejections of claim 30 as set forth in the previous Office Action have been fully considered but they are moot because they are based on claim amendments which have not been entered.

Applicant’s arguments on pages 12–14 of the reply dated 02/22/2021 with respect to the rejection of claims 17–25, 28, and 31–32 under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. US-20120075171-A1 ("Hashimoto") in view of Stoessel et al. WO-2014056564-A1, see US-20150270500-A1 for English language equivalent ("Stoessel") and the rejection of claims 27, 29, and 33–34 under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Stoessel as applied to claim 17 and further in view of Schulte et al., US-20070281182-A1 ("Schulte") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument
Examiner's response -- This is not found persuasive for the reasons discussed in the previous Office action and for the following reasons.  First, the compounds of Hashimoto and Stoessel are both organometallic compounds of transition metals with bidentate ligands comprising two rings linked through direct bond and also linked by an alkylene bridge for use in the light emitting layers of organic electroluminescent devices.  In each case the alkylene bridge possesses two substituted carbon atoms bonding two rings of a bidentate ligand.  Further, Stoessel exemplifies compounds of the formula (1) containing a moiety of the formula (2) including compound (2) 
    PNG
    media_image1.png
    232
    239
    media_image1.png
    Greyscale
 (¶ [0087], page 27), wherein the bridging group –Y–Z– in the formula (2) of Stoessel is a diatomic bridge containing two carbon atoms,    –C(R1)2–C(R1)2–, wherein each R1 is an alkyl group of 1 carbon atom (a methyl group), 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
, and including compound (6) 
    PNG
    media_image3.png
    233
    266
    media_image3.png
    Greyscale
 (¶ [0087], page 27), wherein the bridging group –Y–Z– in the formula (2) of Stoessel is  –C(R1)2–C(R1)2–, wherein two R1 form a cyclohexyl ring and the remaining two R1 also form a cyclohexyl ring, 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
.  Therefore these two alkylene linker groups, the tetramethylethylene , 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
, and the bicyclic bridging group, 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
, would be expected to have similar properties and would be expected to be equivalent for use as the bridging group in a transition metal complex for use as an emitting compound in a light-emitting layer of an organic electroluminescent device having very good lifetime and efficiency, absent evidence otherwise.
Further, it is noted that while Applicant argues that the rigid structure of the ligand results in differences in the coordination geometry and in particular in differences in the strain of the metal coordination, Applicant does not point to objective evidence and it remains unclear which compound is being referred to as comprising the rigid ligand.  Arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP 2145.
Applicant's argument -- Applicant argues on page 14 that Hashimoto fails to discloses a generic structure - only compound (Ir-6) is disclosed, and a person of skill in the art would not be motivated to modify that structure as no other option are disclosed.
Examiner's response -- While Hashimoto does not specifically disclose a compound as claimed, and does not specifically disclose a generic structure, the motivation to modify is provided by Stoessel.  One of ordinary skill in the art would have been motivated to substituent the tetramethylethylene , 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
, with the bicyclic bridging group, 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
, based on 
    PNG
    media_image2.png
    104
    88
    media_image2.png
    Greyscale
 and 
    PNG
    media_image4.png
    139
    114
    media_image4.png
    Greyscale
 are equivalent for use as the bridging group in a transition metal complex for use as an emitting compound in one or more emitting layers of an organic electroluminescent device having very good lifetime and efficiency, as discussed above and in greater detail in the rejection of record.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound of Hashimoto in view of Stoessel would be useful as a phosphorescence-emitting material in a light-emitting layer of the organic light-emitting element of Hashimoto and possess the benefits taught by Hashimoto and Stoessel.  See MPEP 2143.I.(B).

For the reasons discussed in the previous Office action and the reasons discussed above, the rejections of record are respectfully maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M. DAHLBURG whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786